DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard V. Wells on 01/07/2020.
The application has been amended as follows:
In the claims:
Replace claim 1 with the following:
-- A closure system for a container, comprising:
   a cap having a skirt with a thread on an inner surface of the skirt, and axially oriented splines on an outer surface of the skirt;
   a bottle with a threaded neck configured to connect with the cap, the neck having a thread operable to engage the thread of the inner surface of the skirt of the cap, and a circumferential groove disposed below the thread of the neck; and
   a capping station in a bottle filling line, the capping station being disposed in the filling line along a bottle pathway in the filling line at a location downstream of a filling station and downstream of a cap feeder, the capping station including:
       a non-rotating support with a roller coupled to the support;
       a toothed finger disposed downstream of the roller, the toothed finger being:
           disposed on an underside of the support,
           pivotably coupled to the support,
           biased toward the bottle pathway, and
           operable to engage the splines of the cap after the cap has been pressed onto the bottle by the roller;
       a bottle transport mechanism operable to move a filled bottle under the cap feeder; and

       wherein the neck-engaging hook is disposed opposite the toothed finger such that a lateral force applied by the toothed finger is resisted by the neck-engaging hook applying an opposite force to the circumferential groove of the bottle from an opposite side of the bottle,
       wherein the circumferential groove is positioned below a plurality of protrusions, the protrusions being configured to provide rigidity to withstand vertical forces applied by the roller and the lateral force applied by the toothed finger, and
       wherein the circumferential groove has an axial dimension equal to a thickness of the neck-engaging hook. --
Replace claim 8 with the following:
-- A closure system for a container, comprising:
   a cap having a skirt with a thread on an inner surface of the skirt, and axial splines on an outer surface of the skirt;
   a bottle with a threaded neck configured to connect with the cap, the neck having a thread operable to engage with the thread of the inner surface of the skirt of the cap, and a circumferential groove disposed below the thread of the neck; and
   a capping station in a bottle filling line, the capping station being disposed in the filling line along a bottle pathway in the filling line at a location downstream of a filling station and downstream of a cap feeder, the capping station including:
       a non-rotating support with a roller coupled to the support;
       a toothed finger disposed downstream of the roller, the toothed finger being:
           disposed on an underside of the support,
           pivotably coupled to the support,
           biased toward the bottle pathway, and
           operable to engage the splines of the cap after the cap has been pressed onto the bottle by the roller;
       a bottle transport mechanism operable to move a filled bottle under the cap feeder;

       a tension adjustment mechanism including a spring, wherein:
       the neck-engaging hook is disposed opposite the toothed finger such that a lateral force applied by the toothed finger is resisted by the neck-engaging hook applying an opposite force to the circumferential groove of the bottle from an opposite side of the bottle,
       the circumferential groove is positioned below a plurality of protrusions, the protrusions being configured to provide rigidity to withstand vertical forces applied by the roller and the lateral force applied by the toothed finger,
       the circumferential groove has an axial dimension equal to a thickness of the neck-engaging hook,
       a first end of the spring is coupled to the non-rotating support,
       a second end of the spring is coupled to a threaded rod adjustably connected to a connector,
       the connector is coupled to the toothed finger, and
       the tension adjusting mechanism is operable to adjust a tension on the spring when the threaded rod is rotated thereby adjusting a force applied by the toothed finger to the splines of the cap. --

Allowable Subject Matter
Claims 1-12 and 15 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 8, the prior art taken alone or in combination fails to disclose or render obvious a capping station including: a toothed finger disposed downstream of a roller, the toothed finger being operable to engage spines of a cap after the cap has been pressed onto a bottle by the roller; and a neck-engaging hook having a shape that fits into a circumferential groove disposed below a thread of a neck of the bottle; wherein the neck-engaging hook is disposed opposite the toothed finger such that a lateral force applied by the toothed finger is resisted by the neck-engaging hook applying an opposite force to the circumferential groove of the bottle from an opposite side of the bottle; 
The combination of these limitations makes independent claims 1 and 8 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731